J-S45044-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 ELIJAH JACKSON                            :
                                           :
                    Appellant              :   No. 994 EDA 2019

            Appeal from the PCRA Order Entered March 22, 2019
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0005328-2011

BEFORE: BOWES, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY MURRAY, J.:                        FILED NOVEMBER 10, 2020

      Elijah Jackson (Appellant) appeals from the order dismissing his petition

filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

      The PCRA court detailed the procedural history that preceded this appeal

as follows:

          On July 22, 2013, [Appellant] was found guilty following a jury
      trial of two (2) counts of aggravated assault. Appellant was
      convicted of assaulting a Philadelphia police officer who was in the
      process of assisting [A]ppellant in retrieving his vehicle which had
      been towed and impounded. At trial, testimony revealed that
      [A]ppellant, who was upset that his vehicle had been towed,
      engaged in an altercation with the responding officers, striking
      one police officer with his closed fist and pushing another violently
      to the ground. One of the responding officers [(Officer Ciarlante)]
      sustained a serious injury during the altercation with [A]ppellant,
      resulting in permanent hearing loss.

          Prior to sentencing, th[e trial court] permitted [A]ppellant’s
      trial counsel . . . to withdraw and appointed [Appellate Counsel]
      to represent appellant for purposes of sentencing and appeal. On
J-S45044-20


       February 27, 2014, [A]ppellant was sentenced by th[e trial court]
       to an aggregate term of incarceration of seven (7) to twenty (20)
       years. Appellant filed a timely direct appeal to our Superior Court.
       [Appellate Counsel] then filed a Notice of Intent to file an
       Anders/McClendon[1] [brief] in lieu of a Statement of Errors
       averring that he had reviewed the entire record and found that
       there were no meritorious, non-frivolous issues to raise on appeal.
       On September 2, 2014, th[e trial court] filed a 1925(a) opinion
       concurring with counsel’s determination that no meritorious issues
       were present for purposes of direct appeal.

           Thereafter, our Superior Court remanded this matter to this
       trial court to for purposes of conducting a Grazier[2] hearing. Th[e
       trial court], following a Grazier hearing, permitted [A]ppellant to
       proceed on appeal pro se. On March 16, 2016[,] our Superior
       Court affirmed [A]ppellant’s judgment of sentence[e] and in so
       doing, rejected [A]ppellant’s pro se claims of prosecutorial
       misconduct during the trial. Appellant did not seek further review
       by our Supreme Court.

           On February 15, 2017, [A]ppellant filed a pro se petition
       seeking relief under the [PCRA.] In his timely PCRA petition,
       [A]ppellant contended that [Appellate Counsel] was ineffective for
       failing to file a Motion for Reconsideration of Sentence. Appellant
       further claimed that by failing to file this motion regarding the
       discretionary aspect of his sentencing, [Appellate Counsel] thus
       failed to preserve this claim for review on direct appeal. . . .

           On March 7, 2017, [PCRA Counsel] was appointed by th[e PCRA
       court] to represent [Appellant] for purposes of this PCRA matter.
       On June 1[8], 2017, PCRA [C]ounsel filed with th[e PCRA court] a
       “no[-]merit” Finley letter pursuant to Commonwealth v.
       Turner, 544 A.2d 927 (Pa. 1988) and Commonwealth v Finley,
       550 A.2d 213 (Pa. Super. 1988). In PCRA [C]ounsel’s Finley
       letter[,] he opined that all of [A]ppellant’s claims of
       ineffectiveness against [Appellate Counsel] lacked merit. Further,
       PCRA [C]ounsel opined that there were no other meritorious
       claims which could be raised by [A]ppellant.
____________________________________________


1  Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981).

2   Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).

                                           -2-
J-S45044-20



         Thereafter, on July 27, 2017, th[e PCRA court], after carefully
      reviewing [A]ppellant’s petition, PCRA [C]ounsel’s Finley letter,
      and independently reviewing the entire record, determined that
      [A]ppellant’s petition was without merit and therefore issued a
      twenty (20) day Notice of Dismissal pursuant to Pa.R.Crim.P. 907.
      On August 3, 2017, [A]ppellant filed a response to PCRA
      [C]ounsel’s Finley letter. Thereafter, th[e PCRA court] held
      several hearings with [A]ppellant present via video. Thereafter,
      after reviewing and considering all of the arguments and issues
      raised in [A]ppellant’s petition, as well as counsel’s Finley letter
      and [A]ppellant’s response thereto, th[e PCRA court], by Order
      dated March 22, 2019, dismissed [A]ppellant’s PCRA petition as
      without merit.

        On March 26, th[e PCRA court] granted PCRA [Counsel’s]
      Motion for Leave to Withdraw and appointed [PCRA Appellate
      Counsel] to represent [A]ppellant for purposes of collateral
      appeal.

         On April 2, 2019, [A]ppellant filed with our Superior Court a
      timely Notice of Appeal. On April 23, 2019 [A]ppellant filed his
      1925(b) Statement of Matters Complained of on Appeal.

PCRA Court Opinion, 1/23/20, at 1-3 (some footnotes omitted).

      On appeal, Appellant presents the following issue for our review:

      Did the PCRA [c]ourt err and/or abuse its discretion when it denied
      and dismissed, without a hearing, [Appellant]’s petition under the
      PCRA where court appointed PCRA [C]ounsel provided patently
      deficient representation by relying, in his Turner/Finley Letter,
      upon decisional authority which is no longer valid or controlling,
      and where Pennsylvania law entitles an indigent defendant to the
      appointment of counsel to assist with his initial PCRA petition and
      that right includes the concomitant right to effective assistance of
      counsel?

Appellant’s Brief at 4 (footnote omitted).

      We begin by “examining whether the PCRA court’s findings of fact are

supported by the record, and whether its conclusions of law are free from legal


                                     -3-
J-S45044-20


error.” Commonwealth v. Busanet, 54 A.3d 35, 45 (Pa. 2012). “Our scope

of review is limited to the findings of the PCRA court and the evidence of

record, viewed in the light most favorable to the party who prevailed in the

PCRA court proceeding.” Id.

       Here, Appellant argues that Appellate Counsel was ineffective because

he failed to file a post-sentence motion challenging the discretionary aspects

of his sentence, thus precluding Appellant from raising the issue on direct

appeal. Appellant contends that the trial court abused its discretion because

the court imposed an aggravated-range sentence without stating on the

record the specific reasons for the sentence. Appellant further contends that

PCRA Counsel was ineffective for failing to pursue an ineffectiveness claim

against Appellate Counsel on collateral review.3

       Appellant presents a layered ineffective assistance of counsel claim.

With respect to ineffectiveness claims, our Supreme Court has stated:

          It is well-settled that counsel is presumed to have been
       effective and that the petitioner bears the burden of proving
       counsel’s alleged ineffectiveness. Commonwealth v. Cooper,
       941 A.2d 655, 664 (Pa. 2007). To overcome this presumption, a
       petitioner must establish that: (1) the underlying substantive
       claim has arguable merit; (2) counsel did not have a reasonable
____________________________________________


3  In his no-merit letter, PCRA Counsel averred that discretionary aspects of
sentencing claims are not cognizable under the PCRA. No-Merit Letter,
6/18/17, at 2. As this Court has explained, however, claims implicating the
discretionary aspects of sentencing raised in the context of an ineffectiveness
claim are cognizable under the PCRA. See Commonwealth v. Watson, 835
A.2d 786, 801 (Pa. Super. 2003) (“[A] claim regarding the discretionary
aspects of [the defendant’s] sentence, raised in the context of an
ineffectiveness claim, would be cognizable under the PCRA[.]”).

                                           -4-
J-S45044-20


     basis for his or her act or omission; and (3) the petitioner suffered
     prejudice as a result of counsel’s deficient performance, “that is,
     a reasonable probability that but for counsel’s act or omission, the
     outcome of the proceeding would have been different.” Id. A
     PCRA petitioner must address each of these prongs on appeal.
     See Commonwealth v. Natividad, 938 A.2d 310, 322 (Pa.
     2007) (explaining that “appellants continue to bear the burden of
     pleading and proving each of the Pierce elements on appeal to
     this Court”). A petitioner’s failure to satisfy any prong of this test
     is fatal to the claim. Cooper, 941 A.2d at 664.

Commonwealth v. Wholaver, 177 A.3d 136, 144 (Pa. 2018) (citations

modified).

     Where a PCRA petitioner asserts a layered ineffectiveness claim, he or

she must argue each prong of the three-prong ineffectiveness test for each

separate attorney.   Commonwealth v. Chmiel, 30 A.3d 1111, 1128 (Pa.

2011). We have explained:

        Layered claims of ineffectiveness are not wholly distinct from
     the underlying claims, because proof of the underlying claim is an
     essential element of the derivative ineffectiveness claim. In
     determining a layered claim of ineffectiveness, the critical
     inquiry is whether the first attorney that the defendant
     asserts was ineffective did, in fact, render ineffective
     assistance of counsel. If that attorney was effective, then
     subsequent counsel cannot be deemed ineffective for
     failing to raise the underlying issue.

Commonwealth v. Rykard, 55 A.3d 1177, 1190 (Pa. Super. 2012) (citations

omitted, emphasis added.

     As noted, Appellant’s layered ineffective assistance of counsel claim

relates to the discretionary aspects of his sentence. On direct appeal, “[t]he

right to appellate review of the discretionary aspects of a sentence is not

absolute, and must be considered a petition for permission to appeal.”

                                     -5-
J-S45044-20


Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014).

“An appellant must satisfy a four-part test to invoke this Court’s jurisdiction

when challenging the discretionary aspects of a sentence.” Id. We conduct

this four-part test to determine whether:

         (1) the appellant preserved the issue either by raising it at the
         time of sentencing or in a post[-]sentence motion; (2) the
         appellant filed a timely notice of appeal; (3) the appellant set forth
         a concise statement of reasons relied upon for the allowance of
         his appeal pursuant to Pa.R.A.P. 2119(f); and (4) the appellant
         raises a substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted). “A defendant presents a substantial question when he sets forth a

plausible argument that the sentence violates a provision of the sentencing

code or is contrary to the fundamental norms of the sentencing process.”

Commonwealth v. Dodge, 77 A.3d 1263, 1268 (Pa. Super. 2013) (citations

omitted).

         It is well-settled that a discretionary aspects of sentencing claim must

be preserved either at sentencing or in a post-sentence motion before the trial

court.     Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013)

(citation omitted). With respect to a claim of ineffective assistance of counsel

regarding the failure to file post-sentence motions, our Supreme Court has

stated:

         [There is a] distinction between errors which completely foreclose
         merits review and those which merely “narrow its ambit.” Thus,
         [the Court] [has] held an attorney’s failure to file a post-sentence
         motion preserving a particular sentencing claim “did not operate
         to entirely foreclose appellate review,” but merely “waive[d] those

                                         -6-
J-S45044-20


      claims subject to issue preservation requirements which were not
      otherwise properly preserved.”

Commonwealth v. Rosado, 150 A.3d 425, 432 (Pa. 2016) (citation

omitted).   “[C]ounsel’s failure to file post-sentence motions [does] not fall

within the narrow ambit of ineffectiveness claims requiring no finding of

prejudice.” Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011).

Thus, to obtain relief on his ineffectiveness claim, Appellant must demonstrate

that his sentence was excessive, such that counsel was ineffective in failing to

file a post-sentence motion. Id.

      Appellant argues that the trial court abused its sentencing discretion

because it imposed an aggravated-range sentence without stating specific

reasons on the record; this claim raises a substantial question.            See

Commonwealth v. Booze, 953 A.2d 1263, 1278 (Pa. Super. 2008) (“[A]n

allegation that the court failed to state adequate reasons on the record for

imposing an aggravated-range sentence . . . raises a substantial question for

our review.”). Accordingly, we turn to the merits of Appellant’s claim.

      We note our standard of review:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.




                                     -7-
J-S45044-20


Commonwealth v. Horning, 193 A.3d 411, 418 (Pa. Super. 2018) (citation

omitted), appeal denied, 204 A.3d 370 (Pa. 2019).

      Section 9721(b) of the Sentencing Code sets forth general sentencing

standards, and provides:

      (b) General standards.—. . . the court shall follow the general
      principle that the sentence imposed should call for confinement
      that is consistent with the protection of the public, the gravity of
      the offense as it relates to the impact on the life of the victim and
      on the community, and the rehabilitative needs of the defendant.
      . . . In every case in which the court imposes a sentence for a
      felony or misdemeanor, modifies a sentence, resentences an
      offender following revocation of probation, county intermediate
      punishment or State intermediate punishment or resentences
      following remand, the court shall make as a part of the record,
      and disclose in open court at the time of sentencing, a statement
      of the reason or reasons for the sentence imposed.

42 Pa.C.S.A. § 9721(b).        Importantly, “[w]hen the court imposes an

aggravated or mitigated sentence, it shall state the reasons on the record[.]”

204 Pa.Code § 303.13(c).

      In this case, the record belies Appellant’s claim.         The trial court

articulated its reasons for Appellant’s aggravated-range sentence on the

record as follows:

      THE COURT: Thank you. I’ve considered the presentence, the
      mental health, the prior record score, and the facts and
      circumstances of this case.

         This is another case that never needed to happen because, as
      I understand it, if I’m recalling this correctly, this happened at the
      impound lot and trying to get help for [Appellant] whose car had
      been towed as abandoned.

                                 *      *     *


                                      -8-
J-S45044-20


     THE COURT: And Officer Ciarlante actually, from the testimony I
     remember, was sort of going out of his way to try and see if he
     could help [Appellant] who was very frustrated by what happened,
     which is understandable when people’s cars are towed.

        But what happened to Officer Ciarlante, the fact that I believe
     he’s still hearing loud constant ringing in his ears, he’s not sure
     when that’s going to ever go away. It could be a year, five
     years[.] He has two hearing aids, and he continues to have
     problems. He put it like sounds like a whisper of air coming in like
     out of a balloon as a result of his ear injuries.

         And he had volunteered in the National Guard and also with the
     Lithuanian military, if I recall, in Afghanistan, but he will not be
     able to do any military work anymore. And hearing [his] has been
     lost from his left ear, and he’s trying to use some kind of chips
     [sic] or something to adapt.

                                *     *     *

     THE COURT: Okay. The damage that was done to him is -- you
     know, there’s an aggravated assault where somebody gets hurt
     very badly, but they fully recover. And then there’s an aggravated
     assault where they get hurt very badly, and they don’t fully
     recover. They get shot and they’re paralyzed or, in this case, the
     injuries to his ears. And the damage to this officer for really no
     reason is not just that day and not just for a month or two but is
     unfortunately permanently, and I think that’s what makes this an
     aggravated assault of a certain type versus another type where
     people fully recover or their injuries are minimal.

        I think, [Appellant], you have, you know, you did have the
     aggravated assault a long time ago, and you lived otherwise, I
     think, arrest-free. You walked off your parole. So you do know
     how to conform and act.

         I don’t know what happened that day, and it may have been
     that you were having a bad day. But your bad day caused the
     officer to have very serious permanent injuries, and that has to
     be taken into account at sentencing.

                                *     *     *




                                    -9-
J-S45044-20


         There’s nothing that I can say because the whole thing is a
      tragedy, but the tragedy is that we now have another person who
      was just trying to do their job and, as a result of doing their job,
      sustained a very serious permanent injury that prevents them
      from doing their job again and, frankly, functioning like they would
      want to function, or any of us would, without hearing problems,
      without noise coming through our ears, and all the other
      problems. And that’s the basis of the sentence along with the fact
      that you do know how to conform your conduct, and it’s a second
      aggravated assault causing you to go to state prison.

N.T., 2/27/14, at 9-13.

      The record contradicts Appellant’s claim that the trial court did not place

the reasons for Appellant’s aggravated-range sentence on the record. To the

contrary, the court clearly conveyed the reasons for Appellant’s sentence. As

Appellant’s discretionary aspects of sentencing claim lacks merit, we likewise

conclude that Appellate Counsel was not ineffective for failing to file a post-

sentence motion preserving the claim.          See Wholaver, 177 A.3d at 144.

Further, because Appellate Counsel was not ineffective, PCRA Counsel was not

ineffective for failing to raise Appellate Counsel’s ineffectiveness on collateral

review. See Rykard, 55 A.3d at 1190. Accordingly, the PCRA court did not

err in dismissing Appellant’s PCRA petition.

      Order affirmed.




                                      - 10 -
J-S45044-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/10/2020




                          - 11 -